Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered August 6, 1987, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the second degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the trial court submitted the crimes of criminal sale of a controlled substance in the first and second degrees to the jury, the defendant contends that his request to charge criminal sale of a controlled substance in the third degree as a lesser included offense should have been granted. However, since the defendant was convicted of criminal sale of a controlled substance in the first degree, any error was harmless (see, People v Richette, 33 NY2d 42, 45-46; cf., People v Green, 56 NY2d 427, 435-436).
The defendant’s other contention is unpreserved for appellate review (see, CEL 470.05 [2]; People v Nuccie, 57 NY2d 818), and we decline to review it in the exercise of our interest of justice jurisdiction. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.